Case 2:21-cv-04682 Document 1-1 Filed 06/08/21 Page 1 of 12 Page ID #:13




               EXHIBIT A

                                                                           12
    Case 2:21-cv-04682 Document 1-1 Filed 06/08/21 Page 2 of 12 Page ID #:14




    IN THE MATTER OF AN EMERGENCY ARBITRATION UNDER THE CPR NON-
                               ADMINISTERED ARBITRATION RULES


                                               DENTONS US LLP,
                                                   CLAIMANT,
                                                           v.


                                                  RESPONDENT




      CORRECTED1 AWARD GRANTING EMERGENCY MEASURE SOUGHT IN
                       APPLICATION FOR EMERGENCY RELIEF DATED MAY 25, 2021


Introduction and Summary of Proceedings


1


measures under Rule 14 of the 2018 CPR Non-Administered Rules made by Claimant Dentons


the underlying Demand for Arbitration, and the Emergency Measures Application supported by
three witness statements and a series of documentary exhibits.


2. On May 21, having already been notified by Respondent via counsel that he objected to
jurisdiction of the EA, the EA
contemplated imminent filing of a proceeding in a California non-arbitral forum. Based on an


1
 The corrections to paragraphs 1-3 of the Dispositif that follows paragraph 27 are errors of a nature similar to clerical
errors and are made pursuant to the written request for corrections lodged by Claimant on May 26, 2021. The EA
construes the CPR Non-Administered Rules to make Rule 15.5 as applicable to an Emergency Arbitrator award as to
other awards. The corrections in paragraph 1, in Footnote 11 at paragraph 15, and the figure for EA fees awarded
are Tribunal-initiated corrections                                                    The EA fee sum was calculated
but not yet fixed by the CPR at the time of issuance of the Award. In addition there is good cause for each of these
award modifications under CPR Rule 14.13.

                                                           1


                                                                                                                     13
   Case 2:21-cv-04682 Document 1-1 Filed 06/08/21 Page 3 of 12 Page ID #:15




application by Claimant for a further emergency measure related to the confidentiality of that
proposed proceeding, on May 21 the EA entered an order granting an emergency measure
providing that in any motion that a court might require from Respondent for leave to file the
pleading under seal, Respondent would make reference to the confidentiality obligations imposed
by the partnership agreement between the parties.


3. By way of general factual background: Respondent joined Claimant as an equity partner in


status as a partner of Claimant is the status recited in the partnership agreement, and is recited here
based on the part
forum, that under governing law he was an employee not a partner. The parties had a dispute over
                                                                                          of Claimant
introduced to the firm by Respondent brought proceedings in the US District Court for the
Southern District of New York to recognize and enforce a foreign arbitral award made in China in
an arbitration under the Rules of the China International Economic and Trade Arbitration


involved contingent compensation, and when a settlement was reached resolving the enforcement
case, realization of the contingent compensation by Claimant and the impact of the potential


ultimately led Claimant to dismiss Respondent on May 5, 2021.


4. On May 24, in advance of an oral hearing sched
objection to arbitral jurisdiction, the EA was informed by the parties that Respondent had


by electronic filing of a Complaint, on Sunday May 23. No contention has been raised in the


under seal or           May 21 Order concerning reference to the confidentiality obligations of the
partnership agreement in the motion for leave to file under seal. The parties are in agreement that
the electronic docket of the LA Superior Court is a publicly-accessible docket, and that there is an
entry in the docket reflecting the case caption with names of the parties and the date and nature of
the filing, but that there is presently no public access to the pleading itself.

                                                   2


                                                                                                    14
   Case 2:21-cv-04682 Document 1-1 Filed 06/08/21 Page 4 of 12 Page ID #:16




5. In the hour prior to the May 24 oral hearing, Respondent provided a copy of the pleading to
Claimant and the EA. The pleading is identified as Appendix A to this Award so that in any judicial
proceeding to enforce or vacate this Award there will be ease of reference for the adjudicator. Any
party filing the Award in a court for such purpose shall do so respecting the relevant confidentiality
provisions of the partnership agreement.


6. The LA Superior Court Complaint contains allegations that broadly and in multiple ways accuse
Claimant and its managing partners, including two who are specifically named as defendants, of
incompetence, poor judgment, lack of integrity, dishonesty, fraud, and bias and discrimination on
the basis of ethnicity with respect to Respondent and other personnel of Claimant. The capacity of
such allegations to irreparably harm the reputation of the Claimant if they were publicized is in the


underlies this Emergency Measures Award and the Order of May 25 that preceded it (discussed
below).


7. In the May 24 oral hearing, in consideration of the setting of a timetable for further submissions


would be taken by Claimant to prosecute the LA Superior Court action during the Emergency
Arbitration save for the efforts to obtain leave of the Court for filing of the Complaint to be under
seal. The Standstill Agreement was by implication adopted as a Procedural Order of the
Emergency Arbitration, because it formed the foundation for the procedural timetable that was
adopted.


8. In the May 24 oral hearing, Claimant reserved the right to seek additional emergency measures
on May 25 concerning confidentiality of the LA Superior Court proceeding, if necessary after
negotiations with Respondent, and a hearing on May 25 to hear such application, if made, was
scheduled. The Application was indeed made, and it included as a proposed emergency measure
the self-initiated dismissal without prejudice by Respondent of the LA Superior Court action. The
existence of the Standstill Agreement was reaffirmed in the May 25 oral hearing. At the conclusion
of the oral hearing on May 25, the EA entered an Order recited into the stenographic record

                                                  3


                                                                                                   15
      Case 2:21-cv-04682 Document 1-1 Filed 06/08/21 Page 5 of 12 Page ID #:17




directing Respondent to cause the withdrawal without prejudice of the LA Superior Court action
and to take all possible steps to effect the expungement of the docket entry of the filing, and to
report on compliance to the EA within 24 hours. The EA also stated that he intended to make an
Award the following day providing this same relief, and granted Respondent until midnight Pacific
Time to submit further submissions as to why the Award should not be made and why the Order
should be vacated or modified.


9
time stamped 11:59 p.m. Pacific T
arbitration and intended to apply to a court to stay the arbitration. The declaration of an intention
to seek a stay from a court may or may not imply an intention to violate the May 25 Order and the
Standstill Agreement. This depends on whether the relief is sought within the LA Superior Court
action. It was not the intention of the May 25 Order, and is not the intention of this Award, to
prevent the filing of a judicial application for a stay of this arbitration in a proceeding separate
from the LA Superior Court action.


Emergency Arbitrator Jurisdiction Prima Facie


10.


has not been fully briefed, Respondent has withdrawn rather than brief it according to the schedule
that was made. But this is intended to be the final word on Emergency Arbitrator jurisdiction for
purposes of the Emergency Measures application of May 25 seeking inter alia the dismissal
without prejudice of the LA Superior Court action. There should be no doubt that this Award in
intended in all respects including as to EA jurisdiction to have sufficient finality to be subject to
confirmation or vacatur under the Federal Arbitration Act.


11. Respondent did survey his grounds for objecting to jurisdiction in the oral hearing on May 24,
but then withdrew from participation in the arbitration in advance of the date fixed to receive
                                                                                  y 21, Respondent
told the EA that the basis of its objection was that the law of California rendered the arbitration

                                                 4


                                                                                                  16
     Case 2:21-cv-04682 Document 1-1 Filed 06/08/21 Page 6 of 12 Page ID #:18




clause unenforceable against Mr. Zhang . Requested by the EA to state by email what statute or
judicial decision of California had this effect, Respondent did not reply.


12
California law, the EA invited consideration of the FAA pre-emptive effect, if any, of decisions of
the Supreme Court of the United States, such as Volt v Stanford University Board of Trustees 2,
AT&T Mobility v Concepcion3, Preston v Ferrer4, and DirecTV v. Imburgia5. Respondent did not
address these cases in writing, or meaningfully in the ensuing proceedings. In the oral hearing on
May 24, it became evident that the California law Respondent relies upon is two-fold: first, that
California contract law should apply to determine whether the parties entered into an agreement
to arbitrate in the first place, and second, that California law should apply to determine whether
the arbitration agreement is unconscionable. However the parties subjected the partnership
agreement to the law of Delaware. The displacement of this choice of law by California law
depends on finding the entire partnership agreement, or at least the choice of law clause, not just
the arbitration clause, to be unconscionable. Then, if the contractual choice of law were displaced,
there could be a contacts-based analysis of choice of la
residence and California business activity would be relevant. Whether any provision of the
partnership agreement other than the arbitration clause is unconscionable is an issue for an
arbitrator not a court to decide and cannot properly be invoked as a basis to assign the
determination of arbitral jurisdiction to a court rather than an arbitrator. It was so held in Rent-a-
Center v. Jackson6, a case cited and relied upon by Respondent.


13. Respondent argued in the May 24 oral hearing that various references to judicial proceedings
in the partnership agreement should result under applicable state law contract principles in the
conclusion that the parties never entered into an arbitration agreement and therefore never validly
delegated to any arbitrator the issue of the validity of the arbitration agreement (which expressly




2
  489 U.S. 468 (1989).
3
  563 U.S. 333 (2011).
4
  552 U.S. 346 (2008).
5
  577 U.S. __, 137 S.Ct. 463 (2015).
6
  561 U.S. 63 (2010).

                                                  5


                                                                                                   17
    Case 2:21-cv-04682 Document 1-1 Filed 06/08/21 Page 7 of 12 Page ID #:19




law principles, I find no such ambiguity in the partnership agreement, as the references to judicial
proceedings and to arbitration are not irreconcilable but instead are fully consistent with one
another. This conclusion makes it unnecessary to decide whether FAA pre-emption would apply
if applicable state contract law were held to negate consent to arbitrate whenever a contact
containing an arbitration clause also made reference to judicial proceedings. See DirecTV v.
Imburgia7; Kindred Nursing Centers v. Clark8.


14. The foregoing analysis appears fully to answer the question of whether the arbitration clause
in tandem with CPR Non-Administered Rules 8.1 and 14.9 clearly and unmistakably delegate the
determination of arbitrability to the arbitrator. They do. Under the FAA as construed by the Second
and Ninth federal judicial circuits (among others) the agreement to arbitrate under rules that
empower the arbitrator to rule on his/her own jurisdiction constitute the clear and unmistakable
evidence required under First Options v Kaplan9 that the parties have made arbitrability an
arbitrable issue.10


15. Respondent also argued on May 24 that no meeting of the minds about Emergency Arbitrator
jurisdiction occurred because when Mr. Zhang first signed the partnership agreement in 2014 the
CPR Non-Administered Rules did not provide for emergency arbitration 11. But this is unpersuasive
for two reasons. First, in 2014 the arbitration clause provided that arbitration would be governed
by the CPR Non-Administered Rules as in effect at the time of the dispute. So the parties agreed
to be bound by subsequent Rules amendments. Second, the partnership agreement was renewed
and re-
and not disputed by Respondent.




7
  supra, n. 4
8
  137 S.Ct. 1421 (2017).
9
  514 U.S. 938 (1995).
10
   E.g., Contec v. Remote Solution Co., Ltd., 398 F.3d 205 (2d Cir. 2005); Oracle America, Inc. v. Myriad Group A.G.,
724 F.3d 1069 (2013).
11
   As a Tribunal-initiated correction under Rule CPR 15.5, it is noted that this was the implication of what was stated
                                        s not a direct statement that there was no emergency arbitration rule in 2014.
In fact the CPR Non-Administered Rules 2007, in effect as of 2014, included Rule 14 entitled Interim Measures of
Protection By a Special Arbitrator that was in material respects similar to and was the forerunner of the Rule 14 in
the 2018 Rules.

                                                          6


                                                                                                                   18
   Case 2:21-cv-04682 Document 1-1 Filed 06/08/21 Page 8 of 12 Page ID #:20




16. Respondent devoted considerable attention in the May 24 oral hearing to the putative
unconscionability of the arbitration clause under California law. For the reasons stated, the law
governing the contract including its arbitration clause is here held to be Delaware law. But that is
not determinative. Respondent advanced little evidence that separate and distinct considerations
of procedural and substantive unfairness infect the agreement to arbitrate as distinguished from the
partnership agreement its


entire-contract putative unconscionability is a merits issue for the Tribunal in this arbitration, not
an arbitrability issue. Rent-a-Center, supra. The item of evidence specific to the arbitration clause
that Respondent noted was the jury trial waiver. But an agreement to arbitrate disputes operates as
a waiver of the right to jury trial on those disputes whether or not an explicit jury trial waiver is
included. The argument is tantamount to arguing that Section 2 of the FAA has no legal effect.
Therefore I cannot accept it.


17. Respondent contends that the proper reading of FAA case law about the allocation of power
between courts and arbitrators, concerning arbitral jurisdiction, is that if the delegation of power


not rule on an objection to jurisdiction that has been presented in a pending arbitration but should
wait for a court to decide if a court has been invited to decide. My provisional view is that this is
not correct, and that if an objection to jurisdiction is presented in an arbitration, as it has been here,
and the rules governing the arbitration empower the arbitrator to rule on jurisdiction, as CPR Non-
Administered Rule 14.8 in tandem with Rule 8.1 does, then the arbitrator should rule, and the
question of whether the determination of arbitrability was clearly and unmistakably delegated to


In the May 24 oral hearing, Respondent cited Rent-a-Center v. Jackson in support of his argument


issue. I have re-read Rent-a-Center, and do not find it clearly to support the position Respondent
advocates.


Necessity and Urgency



                                                    7


                                                                                                       19
     Case 2:21-cv-04682 Document 1-1 Filed 06/08/21 Page 9 of 12 Page ID #:21




18. The standard of necessity of the emergency measures imposed is a stringent one. The AAA
Commercial Rule on emergency relief does not adopt this standard (Rule 38(e)). Neither does the
JAMS Comprehensive Rules counterpart of CPR Rule 14.9 (Rule 2(c)(iv)). Those rules adopt a
more conventional preliminary injunction formula, and I construe the standard of what is


confident prediction of what will happen if the measure is not granted. It is in the nature of the
matter (legal journalism) that we must deal with what could happen, and the virtual certainty that
there will be no later time when Claimant would receive notice of the imminent public disclosure
of facts about the LA Superior Court action through the news media and be able to do anything to
prevent publication. Just as remote is prospect that Claimant could obtain an interim measure
against a news organization. So the question of necessity turns on what constitutes the last clear
opportunity to effectively and lawfully secure, on an interim basis, the rights to confidential arbitral
dispute resolution contained in the partnership agreement, assuming provisionally that those are
enforceable rights between the parties. I cannot think of a more effective and appropriate deterrent,
in the circumstances, than the withdrawal of the LA Superior Court action,
pursuit of a publication-worthy story about the disputes between Mr. Zhang and Dentons, than to
                                that the lawsuit filed on a Sunday was withdrawn a few days later.


19
CPR Non-Administered Rule 14.9 gives an Emergency




application clearly does seek this relief. When Claimant focused in the May 25 oral hearing on the
alternative of more specific undertakings by Respondent in regard to the standstill period, it was
not understood to be withdrawing the branch of the application that asked for a measure requiring
self-initiated dismissal of the Complaint without prejudice by Mr. Zhang. In all events Rule 14.9
does not confine the Emergency Arbitrator to measures requested by the applicant.


Balance of Hardships




                                                   8


                                                                                                     20
  Case 2:21-cv-04682 Document 1-1 Filed 06/08/21 Page 10 of 12 Page ID #:22




20.
                                                                right of petition. I do not agree. First,
if the enforcement of an agreement to arbitrate disputes under the mandate of FAA Section 2
violated the First Amendment by depriving a party to the agreement of a judicial forum for those
disputes, the FAA would have long ago been struck down as unconstitutional. But instead the FAA
is still standing after 96 years. This suggests to me that there is no constitutional right to a judicial
forum for the resolution of disputes, embedded in the First Amendment, that cannot be limited by
an enforceable agreement for arbitration of the same categories of disputes, at least when such
enforcement is mandated by an Act of Congress in the valid exercise of its powers to regulate


a lawsuit, postponing the potential refiling of that action by only about two weeks if I ultimately


does not deprive Mr. Zhang of his right of petition even in the two-week window. He already
agreed to the Standstill Agreement applying to the LA Superior Court action for that period, in the
hearing on May 24, as confirmed in the hearing in May 25, and so the additional measure of


already consensually postponed, but only the right to gamble on the possibility that the mere


content not accessible) could lead to public disclosures that would injure the Claimant. And neither
this Award nor my May 25 Order prevents an application to a court, separate from the LA Superior
Court Action, to ask a competent court for a stay of this arbitration.


21. What Claimant stands to lose if the measure is not granted is substantial reputational goodwill
and brand value. What Respondent stands to lose if the measure is granted is the leverage of that


in favor of Claimant.


Irreparable Injury


22. Publication in a public setting of the types of allegations contained in the LA Superior Court
Complaint is likely to cause irreparable harm to the reputation of Claimant, harm that cannot he

                                                   9


                                                                                                      21
     Case 2:21-cv-04682 Document 1-1 Filed 06/08/21 Page 11 of 12 Page ID #:23




readily measured in money damages but is found in the diminished stature and diminished
confidence and respect for the firm that some existing and potential clients of the Claimant firm
and its affiliates would likely have.


23. The size of Claimant and its global parent entity and affiliated units factors into the irreparable
harm equation. This is not a local law firm but according to the record in this case Claimant is the
US entity of a global firm that is the largest in the world measured by number of lawyers (said to
be over 12,000). This has several consequences relevant here. One is that journalists on the legal
beat in Los Angeles would likely be attracted to treating the matter as newsworthy. Another is that
if news coverage were initiated in Los Angeles, it is likely to be spread globally. A third
considerat
and complicated by this type of global spread.


24. It seems obvious that such factors - as to the reputation of the firm and any of its partners
including those who might leave the firm to pursue their careers elsewhere, voluntarily or
otherwise     motivate the firm and its partners to seek in their partnership agreement the benefits
in terms of privacy and confidentiality of dispute resolution under the CPR Rules and according
to the provisions on confidential information in the partnership agreement. Those benefits should
not be irreparably impaired, for either side, while there is a pending dispute over the enforceability
of the partnership agreement and its arbitration clause.


Likelihood of Success on the Merits

25                                                                                     the provisional
relief equation is scaled down because time prevents the ample development of the record.

26. On the Responde
are unenforceable, I am satisfied prima facie that Claimant has at least raised serious questions
that it has a meritorious position on these issues. In this regard it is especially significant that
Respondent re-signed the partnership agreement in early 2021 and only attacks it now that he is
unaffiliated with Claimant and in a dispute.




                                                  10


                                                                                                    22
  Case 2:21-cv-04682 Document 1-1 Filed 06/08/21 Page 12 of 12 Page ID #:24




                                                                                                    e
Demand for Arbitration, having examined that demand and the evidence tendered in the form of
witness statements and exhibits in support of the initial emergency measures application, I am
satisfied that Claimant has a non-frivolous position, and that is all that is required in terms of the
merits in an Emergency Arbitration context where time is of the essence.

THEREFORE I AWARD AS FOLLOWS:

   1. Respondent is directed to withdraw without prejudice the LA Superior Court action.
   2. Respondent is directed to take all possible steps to effectuate the expungement of the
        docket entry or entries of the LA Superior Court action.
   3. Respondent
        compliance with this Award by May 27 at 10 a.m. PT.
   4. Claimant is awarded costs of this Emergency Measures application, consisting of the CPR
        Administrative fee of $1000
        $23,035.
   5.
        be determined in a supplementary award or order. (CPR Rule 14.11).

Award made at the place of arbitration, New York, New York, this 27 th day of May 2021.

__________

Marc J. Goldstein, Emergency Arbitrator




                                                 11


                                                                                                   23
